Title: From Ward Nicholas Boylston to John Quincy Adams, 11 October 1820
From: Boylston, Ward Nicholas
To: Adams, John Quincy


				
					My Dear Sir
					Princeton Octbr 11th 1820
				
				I defer’d the acknowledgement of your very kind Letter of 14’ Augt untill I had completed the object mentiond in the Inclosed Vote—which has undergone a revission by the Corporation, (the first vote not being so full and satisfactory to me) as I had stipulated was returned to them;) and only a few days since received it corrected—In which you will find I have taken an unauthorized liberty with your name—which I hope you will not reproach for, or refuse your aid to our Institution in which it has given me the highest satisfaction to find your Eldest Son, has so justly received the almost, first fruits of my Intentions— I have several Letters which speak of his talents as a publick speaker in terms of grand approbation, and as so considerd by the best judges, and also by a very large assemblage of the first Ranks in Boston and its vicinity, more numerous than select than on the Day preceeding—I also find from various Letters the Institution is a grand favorite with the Publick, which under your fostering care and Information will do infinite good.It is to your able Suggestions for its improvements, the Institution must be indebted for the Continuance of publick patronage. when you have leisure to attend to it (if possible for you to possess a vacant moment) as it seems from the accounts I have heard, you have more upon your Head & Hands than almost any Humans mind or strength of body can long sustain without injury to both—It has been a severe dissappointmt to me, in not haveing the pleasure I had so fondly cherish’d of seeing you, and Mrs Adams at this place the past Summer—The next year is upon trust, and to me a very uncertain one, as my health is yet very far from being renovated; tho’ I am so far convalescent as to induce me to attempt my return to my Hermitage at Roxbury next week.—I beg you to make my own and Mrs Boylstons best regards to Mrs Adams, with our respects to yourself—I remain / My Dear Sir / Your ever affectionate / And faithfull Friend / And relative
				
					Ward Nichs Boylston
				
				
			